                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DEMETRICK L. SMITH                               §

VS.                                              §                CIVIL ACTION NO. 1:16cv131

WARDEN LARA                                      §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Demetrick L. Smith, an inmate confined at the Federal Correctional Complex in
Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the above-styled petition be dismissed.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       SIGNED this the 4 day of April, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
